743 So. 2d 133 (1999)
Bradley BEGENS, Petitioner,
v.
Krzyszto OLSCHEWSKI, Respondent.
No. 99-2158.
District Court of Appeal of Florida, Fourth District.
September 29, 1999.
Jeffrey Begens, Plantation, for petitioner.
Bruce David Green of Bruce David Green, P.A., Fort Lauderdale, for respondent.
PER CURIAM.
Petitioner seeks a writ of prohibition to disqualify the trial judge on the ground that she prejudged his case. In his verified motion he alleged that after granting his motion to amend his complaint, the trial court stated "that she did not care what cause of action that the plaintiff wished to add because the plaintiff was going to lose the case under any set of facts." We grant the petition. See Gonzalez v. Goldstein, 633 So. 2d 1183, 1184 (Fla. 4th DCA 1994)(a judge's announced intention to make a specific ruling, prior to hearing evidence or argument, "is the paradigm of judicial bias and prejudice.")
WARNER, C.J., and KLEIN, J., concur. STONE, J., dissents with opinion.
STONE, J., dissenting.
I would deny relief.